we: : ¢ sORG

See - *

. ‘ oe, . .
AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) a Page } of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ~ JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)

Rufina Munivez-Dircio Case Number: 3:19-mj “24425

 

Paul W. Blake —

Defendant's Attorne} F I L. > D>

NOV 2 1 2019

REGISTRATION NO. 91600298

 

 

 

 

 

 

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLERK, U.S. DISTRICT COURT |
CL] was found guilty to count(s) BY oA eere |
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense So . Count Number(s)
8:1325 | - ILLEGAL ENTRY (Misdemeanor) oe 1

LI] The defendant has been found not guilty on count(s)
CL] Count(s) 7 dismissed on the motion of the United States.
IMPRISONMENT.

The. defendant. is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

la
Cl TIMESERVED . | | days

 

Xx] Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, November 2 1 , 2019
Date of Imposition of Sentence

Received AX a a JEEZ

DUSM HONORABLE BARRY M, KURREN
a . UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy — | 3:19-mj-24425

 
